Title: To Thomas Jefferson from Benjamin Task Duleny, 4 March 1823
From: Duleny, Benjamin Task
To: Jefferson, Thomas


Respected Sir.
Bensfield chs County Maryland.
March 4th 1823
An unfortunate Man who is a total stranger to you, but who is nevertheless acquainted with your Character and your worth, has prevail’d upon himself with much difficulty (and he fears it may be thought with much presumption) to Solicit a Loan of $1000 on good Security for 12 Months. In making this entreaty he cannot but be aware that he shall create Surprise, and perhaps Suspicion,—He regrets it, they are unpleasant feelings; and he has no right to occasion them, Sea, “Resdure, et conditiones novitas illum talia cogunt Molimine. Adversity has forced him to Solicit this Loan”, and although he believes he entreats it from Once of the best of Men, it is still coercion,—’tis the first pecuniary favour he ever askd though he has been for more than Ten years struggling agst the Storms of fate and reduced a debt of considerable magnitude to $1800—Comparatively Small as this sum is such is the pressure of the Times that he cannot raise it in time to save his few remaining slaves from the persecution of his Creditors—, This never happened yet it will be a new era in my life, to see my property sold by the sheriff to satisfy my Creditors who are not ignorant of my industrious efforts, nor of the misfortunes I have met with,—My Houses consumed by fire, and more than two thirds of my Blacks cut off by Death,—apprised as they are of my Losses what can I urge in my behalf that wd awaken their sympathy—? They also know that I have a number of children, and that I have a son at this time a wandering Maniac, a Youth of great promise at the time he was stationed at Pensacola, where he became deranged—My expenses have not been small in endeavouring to restore this unfortunate Boy. The subject has become painful & I feel too much agitated to trespass longer, I shall therefore conclude this Letter by assuring you that I am in distress, & that should you feel disposed to lend me succour yr Benevolence shall be requited not only by the gratitude and thanks of an Unfortunate family, but by their promptitude in restoring the Loan.With the highest consideration & respect I am Dr Sir Yr Obt ServtBenjn Task. DulenyN B.My Character and my circumstances I believe (notwithstanding the retired life I have led) is known in the district of Columbia, Genl Jno Messon once knew me well, but—I am now at the foot of Ladder & he is upon the summit.